DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. Al. (US 20090024189) cited in IDS, in view of Wechter (US 20170050033) cited in IDS.
Regarding claim 1, Lee discloses programming a neurostimulator 10 configured to deliver neurostimulation (section 0040, a retinal stimulator, a stimulator configured to produce coordinated limb movement, a cortical stimulator, a deep brain stimulator, peripheral nerve stimulator, microstimulator, or in any other neural stimulator), the system comprising: a programming control circuit configured to generate stimulation 
However Lee does not disclose the basic adjustment area configured to allow for adjustment basic parameters of a waveform building block of the pattern of neurostimulation pulses within predefined ranges and to allow for access to the advanced programming including creation and editing of the waveform building block.
Wechter discloses the basic adjustment area configured to allow for adjustment basic parameters of a waveform building block of the pattern of neurostimulation pulses within predefined ranges and to allow for access to the advanced programming including creation and editing of the waveform building block (Fig. 7, section 0044, 0051, 0065, the individually definable waveforms may include pulses, pulse blocks each including a burst of pulses, pulse trains each including a sequence of pulse blocks, train groups each including a sequence of pulse trains, and neurostimulation programs also referred to as "programs" in this document each including one or more train groups scheduled for delivery, neurostimulation program circuit allows the user to create each neurostimulation program using individually definable waveforms or building blocks such as pulses, pulse blocks each including a burst of pulses, pulse trains each including a sequence of pulse blocks, and train groupings each including a sequence of pulse trains. Each PT includes one or more pulse blocks (PBs). Order of PBs in each 
	Concerning claim 2, Lee in view of Wechter, specifically Lee discloses the basic adjustment area comprises: a waveform preview area displaying an iconic representation of a shape of the waveform building block (Section 0081, the display screen includes a square pulse icon, a negatively sloping exponential pulse icon, a positively sloping exponential pulse icon, a negatively sloping logarithmic pulse icon, a positively sloping logarithmic pulse icon, a negatively sloping ramped pulse icon, a positively sloping ramped pulse icon, a trapezoidal waveform icon, and a sinusoidal waveform icon that a user may scroll through and highlight negatively sloping exponential pulse icon shown identified by actuating the up/down buttons); a stimulation settings area allowing the basic parameters of the waveform building block to be adjusted within the predefined ranges; and an advanced settings menu allowing for access to the creation and editing of the waveform building block (Fig. 19, section 0081, 
With respect to claim 3, Lee in view of Wechter, specifically Lee discloses the basic adjuster module is configured to display a unique basic adjustment area suitable for each application of multiple specific therapy applications (Fig. 19, section 0081, exemplary display screen displaying the current pulse shape in this case, the negatively sloping exponential pulse as the up/down buttons are actuated to change the time slope of the pulse previous pulse shapes shown in phantom. In an optional embodiment, a shape-cycle mode can automatically present different pulse shapes in a cycling fashion changing every 3-5 seconds, for example, thereby allowing the user to experience many different pulse shapes quickly. When the user experiences an optimum stimulation, the user may actuate a button that selects the currently presented pulse shape. The pulse shape may be displayed to the user as it is presented, or alternatively, may be transparent to the user).
Regarding claim 4, Lee in view of Wechter, specifically Lee discloses the advanced adjustment module is configured to allow for graphical editing of the waveform building block and saving of the waveform building block with an identifier and the basic parameters to allow for the adjustment using the basic adjustment module (Section 0081, the display screen includes a square pulse icon, a negatively sloping exponential pulse icon, a positively sloping exponential pulse icon, a negatively sloping logarithmic pulse icon, a positively sloping logarithmic pulse icon, a negatively sloping ramped pulse icon, a positively sloping ramped pulse icon, a trapezoidal waveform icon, 
Concerning claim 5, Lee in view of Wechter, specifically Wechter discloses the advanced adjustment module is configured to allow for locking of values or value ranges for the basic parameters (Section 0047, a user interface that allows the user to set and/or adjust values of the user-programmable parameters by creating and/or editing graphical representations of various waveforms). This allows for the user to personally create a neurostimulation program specific to the needs of the user needing neurostimulation therapy. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Lee by adding locking of values or value ranges for the basic parameters as taught by Wechter in order to facilitate the user to personally create a neurostimulation program specific to the needs of the user needing neurostimulation therapy.
With respect to claim 6, Lee in view of Wechter, specifically Wechter discloses e stimulation adjuster is configured to allow for import of individual waveform building blocks of the pattern of neurostimulation pulses (section 0018, 0051, a storage device including a PT library having one or more stored PTs, and the PT construction module is configured to allow use of the one or more stored PTs in the construction of the one or more PTs and to allow each newly constructed PT of the one or more PTs to be added to the one or more stored PTs in the PT library, neurostimulation program circuit 320 allows the user to create each building block or program using one or more waveforms stored in storage device 318 as templates). This allows the user to only need to make smaller edits/changes to stimulation templates stored on storage device. 
Regarding claim 7, Lee in view of Wechter, specifically Wechter discloses the individual waveform building blocks comprise pulses, bursts each including a group of the pulses, trains each including a group of the bursts, and sequences each including a group of the pulses, the bursts, and the trains (Fig. 7, sections 0044, 0051, the individually definable waveforms may include pulses, pulse blocks each including a burst of pulses, pulse trains each including a sequence of pulse blocks, train groups each including a sequence of pulse trains, and neurostimulation programs also referred to as "programs" in this document each including one or more train groups scheduled for delivery, neurostimulation program circuit allows the user to create each neurostimulation program using individually definable waveforms or building blocks such as pulses, pulse blocks each including a burst of pulses, pulse trains each including a sequence of pulse blocks, and train groupings each including a sequence of pulse trains). This allows for the user to personally create a neurostimulation program specific to the needs of the user needing neurostimulation therapy. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Lee by adding neurostimulation editor as taught by Wechter in order to facilitate the user to personally create a neurostimulation program specific to the needs of the user needing neurostimulation therapy.

With respect to claim 9, Lee in view of Wechter, specifically Wechter discloses the programming control circuit is configured to check values of the stimulation parameters against safety rules to limit the values within constraints of the safety rules (section 0060, programming control circuit checks values of the plurality of stimulation parameters against safety rules to limit these values within constraints of the safety rules. In one embodiment, the safety rules are heuristic rules). This allows for proper therapy parameters to be set based off heuristic limits.  Therefore it would have been 
Regarding claim 10, Lee in view of Wechter, specifically Lee discloses adjusting a pattern of neurostimulation pulses using a user interface including a display screen, the adjusting including displaying a basic adjustment area on the display screen in response to a user selection for performing basic programming and displaying an advanced adjustment area on the display screen in response to a user selection for performing advanced programming (Section 0081, the display screen includes a square pulse icon, a negatively sloping exponential pulse icon, a positively sloping exponential pulse icon, a negatively sloping logarithmic pulse icon, a positively sloping logarithmic pulse icon, a negatively sloping ramped pulse icon, a positively sloping ramped pulse icon, a trapezoidal waveform icon, and a sinusoidal waveform icon that a user may scroll through and highlight negatively sloping exponential pulse icon shown identified by actuating the up/down buttons); and programming the neurostimulator for controlling the delivery of the neurostimulation according to the pattern of neurostimulation pulses (section 0040, a retinal stimulator, a stimulator configured to produce coordinated limb movement, a cortical stimulator, a deep brain stimulator, peripheral nerve stimulator, microstimulator, or in any other neural stimulator)
However Lee does not disclose allowing for adjustment of basic parameters of a waveform building block of the pattern of neurostimulation pulses within predefined ranges using the basic adjustment area; allowing for access to the advanced 

With respect to claim 12, Lee in view of Wechter, specifically Lee discloses displaying the basic adjustment area comprises displaying a unique basic adjustment area suitable for each application of multiple specific therapy applications including at least one of spinal cord stimulation, deep brain stimulation, peripheral nerve stimulation, and vagus nerve stimulation therapies (section 0040, 0081, a retinal stimulator, a stimulator configured to produce coordinated limb movement, a cortical stimulator, a deep brain stimulator, peripheral nerve stimulator, microstimulator, or in any other 
Regarding claim 13, Lee in view of Wechter, specifically Wechter discloses allowing for import of individual waveform building blocks of the pattern of neurostimulation pulses (section 0018, 0051, a storage device including a PT library having one or more stored PTs, and the PT construction module is configured to allow use of the one or more stored PTs in the construction of the one or more PTs and to allow each newly constructed PT of the one or more PTs to be added to the one or more stored PTs in the PT library, neurostimulation program circuit 320 allows the user to create each building block or program using one or more waveforms stored in storage device 318 as templates). This allows the user to only need to make smaller edits/changes to stimulation templates stored on storage device. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Lee by adding import a building block to be added to the stored waveform building blocks as taught by Wechter in order to facilitate the user to personally create a specific neurostimulation program that is specific to the needs of the user needing neurostimulation therapy.
Concerning claim 14, Lee in view of Wechter, specifically Lee discloses the individual waveform building blocks comprise pulses, bursts each including a group of the pulses, trains each including a group of the bursts, and sequences each including a 
With respect to claim 15, Lee in view of Wechter, specifically Wechter discloses the import of the waveform building blocks comprises import of specialized program sequences each including a specific group of the pulses, the bursts, and the trains (section 0018, 0051, a storage device including a PT library having one or more stored PTs, and the PT construction module is configured to allow use of the one or more stored PTs in the construction of the one or more PTs and to allow each newly constructed PT of the one or more PTs to be added to the one or more stored PTs in the PT library, neurostimulation program circuit 320 allows the user to create each 
Regarding claim 16, Lee in view of Wechter, specifically Lee discloses performing the advanced programming comprises graphically editing the waveform building block and saving the waveform building block with an identifier and the basic parameters for the adjustment, using the displayed basic programming area (Section 0081, the display screen includes a square pulse icon, a negatively sloping exponential pulse icon, a positively sloping exponential pulse icon, a negatively sloping logarithmic pulse icon, a positively sloping logarithmic pulse icon, a negatively sloping ramped pulse icon, a positively sloping ramped pulse icon, a trapezoidal waveform icon, and a sinusoidal waveform icon that a user may scroll through and highlight negatively sloping exponential pulse icon shown identified by actuating the up/down buttons).
Concerning claim 17, Lee in view of Wechter, specifically Wechter discloses he advanced programming further comprises defining the predefined ranges of the basic parameters using the advanced programming area (Fig. 7, section 0044, 0051, 0065, the individually definable waveforms may include pulses, pulse blocks each including a burst of pulses, pulse trains each including a sequence of pulse blocks, train groups 
With respect to claim 18, Lee discloses adjusting a pattern of neurostimulation pulses using a user interface including a display screen, the adjusting including displaying a basic adjustment area on the display screen in response to a user selection for performing basic programming and displaying an advanced adjustment area on the 
However Lee does not disclose allowing for adjustment of basic parameters of a waveform building block of the pattern of neurostimulation pulses within predefined ranges using the basic adjustment area; allowing for access to the advanced programming including creation and editing of the waveform building block using the basic adjustment area. Wechter discloses allowing for adjustment of basic parameters of a waveform building block of the pattern of neurostimulation pulses within predefined ranges using the basic adjustment area; allowing for access to the advanced programming including creation and editing of the waveform building block using the basic adjustment area (Fig. 7, section 0044, 0051, 0065, the individually definable waveforms may include pulses, pulse blocks each including a burst of pulses, pulse trains each including a sequence of pulse blocks, train groups each including a 
Regarding claim 19, Lee in view of Wechter, specifically Lee discloses allowing for adjustment of the basic parameters of the waveform building block comprises displaying a waveform preview area including an iconic representation of a shape of the waveform building block and displaying stimulation settings area allowing basic parameters of the waveform building block to be adjusted within the predefined ranges 
Concerning claim 20, Lee in view of Wechter, specifically Lee discloses performing the advanced programming comprises graphically editing the waveform building block and saving the waveform building block with an identifier and the basic parameters for the adjustment using the displayed basic programming area (Section 0081, the display screen includes a square pulse icon, a negatively sloping exponential pulse icon, a positively sloping exponential pulse icon, a negatively sloping logarithmic pulse icon, a positively sloping logarithmic pulse icon, a negatively sloping ramped pulse icon, a positively sloping ramped pulse icon, a trapezoidal waveform icon, and a sinusoidal waveform icon that a user may scroll through and highlight negatively sloping exponential pulse icon shown identified by actuating the up/down buttons).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.M/Primary Examiner, Art Unit 3792